     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 1 of 6 Page ID #:209



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          E-mail:     alex.wyman@usdoj.gov
8
     DANIEL S. KAHN
9    Acting Chief, Fraud Section
     AMANDA R. VAUGHN (MD Bar, numbers not assigned)
10   Trial Attorney
     Fraud Section, Criminal Division
11   U.S. Department of Justice
          1400 New York Ave. NW
12        Washington, D.C. 20530
          Telephone: (202) 616-4530
13        Facsimile: (202) 514-0152
          E-mail:     amanda.vaughn@usdoj.gov
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA

16                          UNITED STATES DISTRICT COURT

17                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

18   UNITED STATES OF AMERICA,               No. CR 20-299-DMG

19             Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                             FOR ORDER AUTHORIZING DISCLOSURE
20                   v.                      OF TAX RETURNS AND RETURN
                                             INFORMATION AND FOR PROTECTIVE
21   WILLIAM SADLEIR,                        ORDER

22             Defendant.                    [No Hearing Required]

23

24        Plaintiff United States of America, by and through its counsel
25   of record, the United States Attorney for the Central District of
26   California and the Fraud Section of the United States Department of
27   Justice, hereby applies ex parte for an Order authorizing the
28   disclosure of tax returns and return information in the possession of
     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 2 of 6 Page ID #:210



1    the United States Attorney’s Office to defendant WILLIAM SADLEIR

2    (“defendant”) in the above-captioned case.        Specifically, the

3    government requests that the Court issue an Order authorizing

4    government counsel to produce to defendant in discovery and, as

5    deemed relevant, the parties to use in any court proceeding or trial

6    in the above-captioned case, the tax returns and return information

7    relating to the following entities: Aviron Group, LLC; Aviron

8    Licensing, LLC; Aviron Releasing, LLC dba Regatta; and Aviron

9    Pictures, LLC.    The government also seeks the issuance of a

10   protective order limiting the further dissemination of such sensitive

11   information.

12        This Application is brought pursuant to 26 U.S.C.

13   § 6103(i)(4)(A)(ii) and is based on the attached Memorandum of Points

14   and Authorities, the attached Declaration of Alexander C.K. Wyman,

15   the Authorization for Application by United States Attorney filed

16   concurrently herewith, the files and records of this case, and such

17   further evidence and argument as the Court may permit.

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            2
     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 3 of 6 Page ID #:211



1         This Application is being filed with this Court, rather than

2    with a duty magistrate judge, because the trial in this matter is

3    scheduled before this Court.

4

5    Dated: September 14, 2020            Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
                                          DANIEL S. KAHN
10                                        Acting Chief, Fraud Section
                                          United States Department of Justice
11

12                                              /s/
                                          ALEXANDER C.K. WYMAN
13                                        Assistant United States Attorney
                                          AMANDA R. VAUGHN
14                                        Trial Attorney
                                          Fraud Section, Criminal Division
15                                        United States Department of Justice

16                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 4 of 6 Page ID #:212



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2         On July 17, 2020, the Indictment in the above-captioned case was

3    filed, charging defendant WILLIAM SADLEIR (“defendant”) with three

4    counts of wire fraud, in violation of 18 U.S.C. § 1343, three counts

5    of making a false statement to a financial institution, in violation

6    of 18 U.S.C. § 1014, three counts of bank fraud, in violation of 18

7    U.S.C. § 1344(2), and three counts of money laundering, in violation

8    of 18 U.S.C. § 1957.     Defendant is released on bond.

9         During the course of the investigation leading to the

10   Indictment, the government obtained an ex parte order directing the

11   Internal Revenue Service (“IRS”) to provide government counsel with

12   copies of tax returns and return information related to the following

13   entities, pursuant to 26 U.S.C. §§ 6013(i)(1), (4): Aviron Group,

14   LLC; Aviron Licensing, LLC; Aviron Releasing, LLC dba Regatta; and

15   Aviron Pictures, LLC.     (Declaration of Alexander C.K. Wyman (“Wyman

16   Decl.”) ¶ 2.)    Government counsel received, pursuant to the ex parte

17   order, copies of tax returns and return information related to these

18   entities.   (Id.)

19        In a case such as this one, which does not involve tax

20   administration because the government has not brought tax charges,

21   the Court may issue an order authorizing the disclosure of tax

22   returns and return information of individuals and entities gathered

23   during the investigation to the extent such disclosure is required by

24   Rule 16 of the Federal Rules of Criminal Procedure or 18 U.S.C.

25   § 3500 (the Jencks Act).     26 U.S.C. § 6103(i)(4)(A)(ii); see also 26

26   U.S.C. § 6103(h)(4)(D) (same for case involving tax administration).

27   Moreover, Brady v. Maryland, 373 U.S. 83 (1963), requires the

28   government to produce to criminal defendants all materials that may
     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 5 of 6 Page ID #:213



1    be exculpatory.    Out of an abundance of caution, and to ensure its

2    compliance with its obligations under Rule 16, the Jencks Act, and

3    Brady, the government believes that it should produce the tax returns

4    and return information in its possession related to Aviron Group,

5    LLC; Aviron Licensing, LLC; Aviron Releasing, LLC dba Regatta; and

6    Aviron Pictures, LLC.     There is reasonable cause to believe that

7    these tax returns and return information are or may be relevant to

8    the acts charged in the above-captioned case.

9         Based on the foregoing, the government respectfully requests

10   that the Court grant this application and enter an Order containing

11   the following provisions:

12        1.    The government may, consistent with its discovery

13   obligations, produce to counsel for defendant WILLIAM SADLEIR copies

14   of tax returns and return information obtained by the United States

15   Attorney’s Office for the Central District of California (“USAO”)

16   during the course of the investigation leading to the Indictment in

17   this matter and currently in the USAO’s possession (“Protected Tax

18   Information”).

19        2.    The government shall identify the Protected Tax Information

20   in discovery by using the following designation on the documents, on

21   a diskette cover, or in an accompanying cover letter: “PROTECTED TAX

22   INFORMATION - SUBJECT TO PROTECTIVE ORDER.”

23        3.    Defendant and his counsel shall not disclose the Protected

24   Tax Information to any other persons, except as necessary in

25   preparation of the defense, without prior authorization from the

26   Court.

27

28

                                            2
     Case 2:20-cr-00299-DMG Document 63 Filed 09/14/20 Page 6 of 6 Page ID #:214



1         4.    The government and the defense may disclose the Protected

2    Tax Information in any court proceeding or trial in the above-

3    captioned case.

4         5.    At the conclusion of the case, including all proceedings in

5    the trial and/or appellate courts, defense counsel shall either

6    return all copies of the Protected Tax Information to the USAO,

7    destroy or cause to be destroyed all copies of the Protected Tax

8    Information and certify the destruction thereof to the USAO, or

9    certify that such materials are being kept pursuant to the Business

10   and Professions code and the Rules of Professional Conduct.

11        Counsel for the government informed counsel for defendant of

12   this application on September 11, 2020.        (Wyman Decl. ¶ 5.)     Defense

13   counsel, Deputy Federal Public Defender Adam Olin, indicated that he

14   has no objection to this Application.        (Id.)

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
